Dissenting Opinion by
Watkins, J.:
I respectfully dissent. The appellants contend that they are entitled to judgment n.o.v. or failing in that, a new trial, because Jean M. Stouffer was guilty of contributory negligence as a matter of law and because of an error in the charge of the court below.
It appears that Mrs. Stouffer entered the intersection after seeing Pearson approaching over 250 feet away and did not look again until just before the collision. Regarding this the court charged as follows: “Bear in mind what I said to you, members of the jury, about the duty to observe. Normally, when you cross an intersection, you should look and continue to look as you cross the intersection. When you reach the middle, then you are going to proceed across the line of traffic which would be coming from your right, and it would be your duty to look to the right. However, members of the jury, bear in mind also what I said; you have a duty to look and see what else is going on. However* if what Mrs. Stouffer said is true, that the *61vehicle operated by Pearson was far away when she entered the intersection, in that case you might consider that a reasonable, prudent person wouldn’t have taken a second look as they crossed the intersection, because there wasn’t anything between him and the Pearson vehicle. If you find that that is a fact, you might consider that she acted reasonably and prudently, even though normally it is your duty to look again to the right as you get to the middle of the intersection. The law never requires you to do an unnecessary thing, members of the jury.” I do not believe that this portion of the charge, reading the charge as a whole, was in any way prejudicial to the appellants so as to warrant a new trial.
The legal difficulties in making decisions in this type of case are eminently pointed out in the majority and dissenting opinions in Hartnett v. Wharton Hardware & Paint Co., 187 Pa. Superior Ct. 308, 144 A. 2d 581 (1958). The fulcrum of the problem is whether or not, when Mrs. Stouffer took one look at the edge of the intersection and then proceeded across without again looking until she saw the other car upon her, knowing there was another automobile approaching the intersection at the distance here involved of over 250 feet and accepting the speeds as testified, her safe passage through the intersection was questionable. ‘‘There is no rigid rule as to how far away the approaching vehicle must be to allow another vehicle approaching the same crossing from the side to continue to advance without its driver being guilty of negligence. Each case must be determined by the circumstances . . Primio v. Haertter, 115 Pa. Superior Ct. 564, 176 A. 58 (1935). Contributory negligence should only be declared as a matter of law when it is so clearly revealed that fair and reasonable persons could not disagree as to its existence. Pro v. Pennsylvania RR. Co., 390 Pa. 437, 135 A. 2d 920 (1957).
*62In a case, stronger than the instant one, where a car was approaching a stop sign controlled through-highway from a side road, we held that the driver is not required to yield the right of way if he is so far in advance that in the exercise of reasonable care he is justified in believing he can cross ahead of approaching vehicles without danger of collision. In that case the driver estimated the other car to be about 100 to 125 feet away and traveling at about 15 to 20 miles per hour and the driver believed she had plenty of time to drive- through the intersection. She was practically across the street when her car was struck in the middle rear. She testified that just before the collision she saw the car and it was going faster then. We held that: “ ‘Declaring an individual guilty of contributory negligence as a matter of law should be done only where the conclusion is inescapable.’ Enfield v. Stout, 400 Pa. 6, 12, 161 A. 2d 22 (I960)”, and decided that holding her negligent as a matter of law was not justifiable. Brodsky v. Bockman, 197 Pa. Superior Ct. 94, 176 A. 2d 924 (1962).
In the instant case, unlike the Brodsky case, neither road was controlled and although it is true that there was no evidence from the plaintiff as to the estimate of the speed of the car, which she saw for the first time more than 250 feet away, there could be an inference concerning speed by the jury from the distance traveled, the screech of the brakes and the skid marks on the highway for a distance of 48 feet to the point of impact.
While it is true that uncontrolled intersections are fraught with danger and the courts have held plaintiffs guilty of contributory negligence as a matter of law under the peculiar circumstances of each case, however, just the fact that an accident occurred at an uncontrolled intersection does not per se mean both parties are contributorily negligent. There must be *63some point in distance at which a driver, who observes another vehicle approaching at right angles to an uncontrolled intersection, can proceed to cross the intersection and can assume the other driver, who has a clear view of him, will not almost intentionally conduct himself as to cause an accident, but will respect the rules of the road and make whatever minor adjustments are necessary to avoid a collision, and not be guilty of contributory negligence as a matter of law. This question was fairly submitted to the jury and it found that her action was prudent and reasonable. This finding does not shock my conscience and a preponderance of the evidence supports it. I would affirm the court below.